Case 0:19-cv-62667-RKA Document 1 Entered on FLSD Docket 10/25/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                             CASE NO:

 RAMON DEL VALLE,

        Plaintiff,

        v.

 NATIONAL ARMORY LLC d/b/a
 GUNWAY POMPANO BEACH,
 a Florida limited liability company, and
 DANIEL FAIRES, individually.

        Defendants.

                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, RAMON DEL VALLE (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

 following Complaint against Defendants, NATIONAL ARMORY LLC d/b/a GUNWAY

 POMPANO BEACH (“GUNWAY”), and DANIEL FAIRES (“FAIRES”), individually,

 (hereinafter collectively referred to as “Defendants”), on behalf of himself, and alleges as follows:

                                           INTRODUCTION

    1. Defendants unlawfully deprived Plaintiff of overtime compensation during the course of

        his employment. This is an action arising under the Fair Labor Standards Act (“FLSA”)

        pursuant to 29 U.S.C. §§ 201–216, to recover all wages owed to Plaintiff during the course

        of his employment.

                                             PARTIES

    2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.
Case 0:19-cv-62667-RKA Document 1 Entered on FLSD Docket 10/25/2019 Page 2 of 7



    3. During all times material hereto, Defendant, GUNWAY, was a Florida limited liability

         company located and transacting business within Pompano Beach, Florida, within the

         jurisdiction of this Honorable Court. GUNWAY is headquartered and operates its principal

         location at 1315 SW 1st Court, Pompano Beach, Florida 33069.

    4. Defendant, GUNWAY, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during

         all times pertinent to the allegations herein.

    5. During pertinent times to Plaintiff’s employment, Defendant, FAIRES, was a resident of

         the Southern District of Florida, and was Manager and operator of the Defendant company

         within Pompano Beach, Florida.

    6. During pertinent times to Plaintiff’s employment, Defendant, FAIRES, was over the age

         of 18 years, an officer and/or managing member of the corporate Defendant, and was vested

         with the ultimate control and decision-making authority over the hiring, firing, day-to-day

         operations, and pay practices for Defendant, GUNWAY, during the relevant time period.

    7. Defendant, FAIRES, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

         during all times pertinent to the allegations herein.

                                   JURISDICTION AND VENUE

    8.   All acts and omissions giving rise to this dispute took place within Pompano Beach,

         Florida, which falls within the jurisdiction of this Honorable Court.

    9. Defendant, GUNWAY, is headquartered and regularly transacts business in Broward

         County, Florida, and jurisdiction is therefore proper within the Southern District of Florida

         pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

    10. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

         and 28 U.S.C. § 1391(b).




                                                    2
Case 0:19-cv-62667-RKA Document 1 Entered on FLSD Docket 10/25/2019 Page 3 of 7



                                  GENERAL ALLEGATIONS

    11. Defendant, GUNWAY, is a firearm warehouse and gun range that has been providing

       services to individuals in the State of Florida and throughout the United States since at least

       2009.

    12. Defendant, GUNWAY, also provides repairs, modifications, and special finishes to

       firearms and other weapons, including knives, blades, bows and arrows, and pepper spray.

    13. According to its own website, Defendant GUNWAY, operates a two-floor gun range

       consisting of fifteen lanes at its South Florida location. www.nationalarmory.org

                                       FLSA COVERAGE

    14. Defendant, GUNWAY, is covered under the FLSA through enterprise coverage, as

       GUNWAY was engaged in interstate commerce during all pertinent times in which

       Plaintiff was employed. More specifically, GUNWAY’s business and Plaintiff’s work for

       GUNWAY affected interstate commerce because the goods and materials Plaintiff and

       other employees used and/or handled on a constant and/or continuous basis moved through

       interstate commerce prior to or subsequent to Plaintiff’s use of the same. Accordingly,

       Defendant, TPC, was engaged in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

    15. During his employment with Defendant, GUNWAY, Plaintiff, and multiple other

       employees, handled and worked with various good and/or materials that have moved

       through interstate commerce, including, but not limited to: computers, cell phones,

       clothing, firearms, knives, blades, bows, arrows, ammunition, rifle scopes, ear protection,

       and firearm holsters.

    16. Defendant, GUNWAY, regularly employed two (2) or more employees for the relevant

       time period, and these employees handled goods or materials similar to those goods and




                                                 3
Case 0:19-cv-62667-RKA Document 1 Entered on FLSD Docket 10/25/2019 Page 4 of 7



       materials handled by Plaintiff, thus making Defendant, GUNWAY an enterprise covered

       by the FLSA.

    17. Upon information and belief, Defendant, GUNWAY, grossed or did business in excess of

       $500,000.00 during the years of 2016, 2017, 2018, and is expected to gross in excess of

       $500,000.00 in 2019.

    18. During all material times hereto, Plaintiff was subject to individual coverage under the

       FLSA as the customer service duties he performed during his employment required him to

       be regularly and recurrently engaged in the instrumentalities of interstate commerce,

       including the interstate mail system by virtue of Plaintiff’s regular and recurring

       involvement in the shipment of packages to recipients outside the State of Florida.

    19. During all material times hereto, Plaintiff was a non-exempt employee of Defendants,

       GUNWAY and FAIRES within the meaning of the FLSA.

    20. During this time period, Plaintiff (i) did not have supervisory authority over more than two

       (2) individuals; (ii) did not make any decisions of importance on behalf of GUNWAY; and

       (iii) was not required to possess any advanced training, skill, or prolonged education in

       order to perform any of his primary duties and responsibilities.

                             PLAINTIFF’S WORK FOR DEFENDANTS

    21. Plaintiff began working for Defendants on or about September 2017, and continued to do

       so until his termination in May 2019.

    22. During all times periods pertinent to this Complaint, Plaintiff performed customer service

       duties for GUNWAY.

    23. Plaintiff worked an average of fifty (50) hours per week.




                                                 4
Case 0:19-cv-62667-RKA Document 1 Entered on FLSD Docket 10/25/2019 Page 5 of 7



    24. Plaintiff was an hourly employee whose regular hourly rate was twenty-four dollars

       ($24.00) per hour.

                            INDIVIDUAL EMPLOYER LIABILITY

    25. During pertinent times to Plaintiff’s employment, Defendant, FAIRES, oversaw the day-

       to-day operations of GUNWAY and instructed Plaintiff and other employees on their

       duties and responsibilities. Defendant, FAIRES, also controlled the payroll practices and

       policies of the company.

    26. Defendant, FAIRES, further demonstrated his control and supervision of GUNWAY

       employees by creating promotional marketing videos that Defendant, FAIRES, posted on

       social media websites, in which FAIRES would refer to himself as “Texas Dan.”

    27. Within these promotional videos, Defendant, FAIRES, (a/k/a “Texas Dan”) would instruct

       GUNWAY employees, including Plaintiff, to perform various tasks, and demonstrate

       firearms in an attempt to increase and drive sales in the store.

    28. During the relevant time period, Defendants were expressly aware of the work performed

       by Plaintiff, but nevertheless required Plaintiff to continue working without receiving

       proper overtime compensation.

    29. Defendants refused to pay Plaintiff proper compensation for overtime compensation at the

       federally mandated rate of time and one half for work exceeding forty (40) hours per week.

    30. Moreover, Defendants refused to compensate Plaintiff at the proper overtime rate required

       by the FLSA for all hours worked in excess of forty (40) during the relevant time period.

    31. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

       was required to retain the undersigned counsel and is therefore entitled to recover

       reasonable attorney’s fees and costs incurred in the prosecution of these claims.




                                                 5
Case 0:19-cv-62667-RKA Document 1 Entered on FLSD Docket 10/25/2019 Page 6 of 7



       COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                            (Against All Defendants)

    32. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 31 as though set forth fully

       herein.

    33. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

    34. During the time period relevant to this lawsuit, Plaintiff worked an average of fifty (50)

       hours per week, for which he was not properly compensated.

    35. Plaintiff is entitled to recover statutorily proscribed federal overtime wages at a rate time-

       and-one-half per hour, for all hours worked in excess of forty (40) per week.

    36. Plaintiff therefore claims the time-and-a-half rate for each hour worked in excess of forty

       (40) per week.

    37. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the Fair Labor Standards Act as Defendants knew of the overtime requirements of the

       Fair Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll

       practices were in accordance with the Fair Labor Standards Act.

    38. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

    WHEREFORE, Plaintiff, RAMON DEL VALLE, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendants, NATIONAL ARMORY LLC d/b/a

 GUNWAY POMPANO and DANIEL FAIRES, and award Plaintiff: (a) double unpaid overtime

 wages as provided by the FLSA to be paid by the Defendants, NATIONAL ARMORY LLC d/b/a

 GUNWAY POMPANO and DANIEL FAIRES, jointly and severally; (b) all reasonable attorney’s




                                                  6
Case 0:19-cv-62667-RKA Document 1 Entered on FLSD Docket 10/25/2019 Page 7 of 7



 fees and litigation costs as permitted under the FLSA; and any and all such further relief as this

 Court may deem just and equitable under the circumstances.

                                  DEMAND FOR JURY TRIAL

    Plaintiff, RAMOND DEL VALLE, requests and demands a trial by jury on all appropriate

 claims.

           Dated this 25th day of October 2019.

                                                      Respectfully Submitted,

                                                      USA EMPLOYMENT LAWYERS-
                                                      JORDAN RICHARDS, PLLC
                                                      805 E. Broward Blvd. Suite 301
                                                      Fort Lauderdale, Florida 33301
                                                      Ph: (954) 871-0050
                                                      Counsel for Plaintiff, Ramon Del Valle

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372
                                                      MELISSA SCOTT, ESQUIRE
                                                      Florida Bar No. 1010123
                                                      Jordan@jordanrichardspllc.com
                                                      Melissa@jordanrichardspllc.com
                                                      Jake@jordanrichardspllc.com
                                                      Stephanie@jordanrichardspllc.com
                                                      Mike@usaemploymentlawyers.com

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on October

 25, 2019.

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372

                                         SERVICE LIST:




                                                  7
